Citation Nr: 1120505	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include panic and anxiety disorders.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1994 to January 1995 and December 1996 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an anxiety disorder and a bilateral knee disorder.  The Veteran timely appealed those issues.

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2010 from St. Petersburg, Florida; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran had psychiatric treatment in service beginning in November 2000, and was diagnosed in January 2001, during service, with an anxiety disorder and panic attacks.

2.  The Veteran is currently diagnosed with a panic disorder without agoraphobia and a generalized anxiety disorder.

3.  The Veteran has competently and credibly stated that her psychiatric symptomatology has been chronic and continuous since military service.

4.  The clinical evidence of record demonstrates that the Veteran has had similar symptomatology since her treatment in and discharge from service.


CONCLUSION OF LAW

The criteria establishing service connection for a psychiatric disorder, to include anxiety and panic symptoms, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for a psychiatric disorder, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran avers on appeal that her psychiatric disorder began in military service.  The Veteran stated in her February 2009 substantive appeal that she was treated during military service for an anxiety disorder, and was prescribed Paxil to treat those psychiatric symptoms.  In her August 2010 hearing testimony, the Veteran further asserted that she continued taking Paxil after discharge from service and that when she would run out after discharge, she would get more pills from her family doctor.  She also indicated that in 2006 VA upped her dosage of Paxil and gave her Lorazepam.  Essentially, the Veteran avers that her symptomatology has been constant and continuous since she began receiving treatment for her psychiatric symptomatology in the military.

The Board notes that the Veteran has submitted a record of numerous appointments that the Veteran had during military service at Fort Wainwright in Fairbanks, Alaska.  Such record demonstrates that the Veteran was seen at a psychiatric clinic in November 2000 and twice in February 2001, prior to her discharge from service.  Additionally, an internal medicine treatment note from January 2001, noted that the Veteran had panic attacks and an anxiety disorder at that time.  The Veteran was also noted as taking Paxil at that time.  

It appears that the Veteran began seeking treatment at VA in December 2003, at which time an initial primary care visit assessment was completed.  At that time, the Veteran stated that she had insomnia and denied depression or homicidal or suicidal ideations.  The VA doctor stated that the Veteran reported insomnia secondary to work, school and life stresses, including taking care of two children, and denied needing any psychiatric referral at that time.  Those records do not note that the Veteran was taking Paxil at that time.  

While the Veteran was not noted as having any complaints of a psychiatric condition beginning in December 2003, the Veteran carried an "active problem" of insomnia in VA treatment records since that time.  The Veteran began complaining to VA doctors in August 2005 that Paxil was no longer helping her insomnia.  In a December 2005 treatment record, it was noted that the Veteran had panic attacks while in service and that Paxil had been beneficial for the past few years, but that recently the panic attacks had returned and Paxil was not helping as it was before.  In a December 2005 psychiatric consult, the Veteran reported that she had previous psychiatric treatment in service, and was taking Paxil until 2003.  It was further noted that Paxil had helped in the past, but not anymore; though the doctor noted that the Veteran had been out of Paxil for 2 years and that he would be upping her dose of Paxil.  After an examination, the Veteran was diagnosed with a depressive disorder, not otherwise specified, and was prescribed an increased dosage of Paxil along with Lorazepam.  Subsequent VA treatment records from throughout 2006 and 2007 demonstrate similar entries regarding diagnoses and prescriptions.  

The Veteran also submitted a private psychiatric examination from Dr. P.M., M.D., dated July 2010.  It was noted at that time that the Veteran was seeking treatment for panic attacks.  The Veteran was noted as taking Paxil at that time, and she reported that she had "suffered from the panic attacks since 2001 and has taken Paxil on and off, currently for the past six to seven months."  The Veteran's private physician, Dr. A., had been prescribing the Veteran's Paxil.  She reported that she was only partially responding to Paxil and was having two to three attacks each day.  She additionally stated that she had disturbed sleep with multiple awakenings.  The Veteran denied any depressive or generalized anxiety symptoms, though it was noted that the Veteran suffered from postpartum depression and anxiety following the births of her two children, aged 3 and 1.  Following examination, the Veteran was diagnosed with a panic disorder without agoraphobia, generalized anxiety disorder and rule out dysthymia.  The psychosocial stressors noted in Axis IV of the diagnosis included severe stressors secondary to unemployment, an auto accident, and the birth of her baby.  

Treatment records from the Veteran's private primary care physician, Dr. A., appear to be from 2009, though several of the documents do not have treatment dates on them.  Those records, however, note the Veteran had a diagnosis of depression, but does not note any prescription for "Paxil."  The Board notes that these records are from the period after the Veteran began being prescribed Paxil by VA.

Based on the foregoing evidence, the Board finds that service connection for a psychiatric disorder, to include panic and anxiety symptoms, is warranted.  Specifically, the Board notes that the Veteran most recently was diagnosed with a panic disorder without agoraphobia and a generalized anxiety disorder.  Thus, the first element of service connection has been met.

Additionally, the Veteran was clearly treated for psychiatric symptomatology during military service in November 2000 and February 2001, just prior to her discharge from military service.  A January 2001 treatment note from military service demonstrates that the Veteran was having panic and anxiety symptoms at that time and was taking Paxil for those symptoms.  

The Board notes that the Veteran is not competent to render any diagnosis or medical opinion as to etiology of these noted psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Regardless, however, the Veteran is competent to relate her noted symptomatology and her medical history.  See Id.  

In this case, the Board finds that the Veteran is competent and particularly credible in her assertions that her psychiatric symptomatology has been ongoing since military service.  While there is no clinical evidence of any treatment following discharge until 2003 in this case, the clinical evidence corroborates the Veteran's history that she was taking Paxil until 2003 when she ran out of prescribed pills.  The Veteran went two years without taking Paxil, but then in 2005 had a worsening of symptomatology which necessitated a return to that drug at an increased dosage.

While it could be argued in this case that the Veteran's symptomatology was not chronic and continuous, the Board dismisses that and instead finds that the benefit of the doubt favors the Veteran in this case.  As noted, in 2003 the Veteran stopped taking Paxil because she ran out of pills.  However, even during that time, she was continually complaining of symptomatology which was reported in treatment records as "insomnia."  The mere decrease of symptomatology and the lack of necessity to take a certain drug which the Veteran was on since military service does not mean that the Veteran's symptomatology completely resolved at that time.  In fact, the clinical evidence in this case is clear that the Veteran was still suffering from insomnia and other psychiatric and sleep issues that she was experiencing since service, just to a lessened degree.

The Veteran's lay evidence and medical history has been consistent throughout the appeal period in that her symptomatology began in approximately 2001, during military service, and that she has been taking Paxil for those symptoms for a majority of the time since discharge from service, and particularly throughout the appeal period.  Given this consistent medical history and several clinical records which corroborate several elements of the Veteran's medical history, the Board finds that the Veteran's lay evidence, particularly regarding chronicity and continuity of symptomatology since discharge from military service, is highly credible in this case.  

Moreover, the Board finds that the probity of those lay statements outweighs the probative value of the clinical evidence which may support the lack of chronicity and continuity of symptomatology in this case.  Such clinical evidence still demonstrates some continued complains of insomnia and caused by life stresses, albeit to a lesser degree than she previously was experiencing.  The Board also finds the lack of any noted resolution of any psychiatric symptomatology throughout the record to be particularly probative in this case as well.

Consequently, given the equipoise of evidence in this case as to whether the Veteran's psychiatric symptomatology has been chronic and continuous since discharge from military service, the Board finds that such must necessarily be resolved in favor of the Veteran in this case.  Therefore, the Board finds that the Veteran's panic and anxiety symptomatology noted in military service have been chronic and continuous since discharge and are currently diagnosed as a panic disorder without agoraphobia and a generalized anxiety disorder.  

In short, the Veteran was diagnosed with panic attacks and an anxiety disorder in military service and she is has most recently been diagnosed with a panic disorder and generalized anxiety disorder in July 2010.  The Board has found that the benefit of the doubt favors the Veteran in finding that such panic and anxiety symptoms manifested in service have been chronic and continuous since military service, albeit waxing and waning in severity.  Accordingly, the Board finds that service connection for a psychiatric disorder, to include panic and anxiety symptoms, is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include anxiety and panic symptoms, is granted.


REMAND

The Veteran stated in her August 2010 hearing that she injured her knees during a combat lifesaver course.  She stated that she was in a gas chamber exercise, lifting and carrying someone out of the chamber when she slipped and fell, injuring her knees.  She stated that she went on sick call and stated that she was prescribed vioxx and naproxen for pain in her knees.  

The Board notes that a formal finding of unavailability of the Veteran's service treatment records is of record; though, the Veteran has submitted several service treatment records that demonstrates that she was taking vioxx during military service.  

The Board is cognizant that in cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2010).  

Here, the current medical evidence demonstrates that the Veteran has early degenerative osteoarthritis of the knees bilaterally.  The Veteran has competently and credibly stated that she injured her knees in a combat lifesaver exercise when she fell in a gas chamber and was prescribed vioxx and naproxen.  The limited copies of the Veteran's service treatment records corroborate that the Veteran was taking vioxx during military service.  

Therefore, the question remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has competently and credibly asserted that she has had knee pain since the incident.  Thus, the Board finds that a reasonably possibility of such an association exists in this case which triggers the VA's duty to assist in providing a VA examination in this case.  Thus, on remand, a VA examination should be afforded.  

Additionally, the Board notes that a Social Security Administration (SSA) records request appears to have been initiated, but a response was never received.  Thus, it appears unclear whether the Veteran is in receipt of any Social Security benefits and VA has a duty to obtain those documents if such exists.  On remand, the agency of original jurisdiction should obtain any outstanding SSA records and associate them with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant outstanding VA treatment records since December 2007 from the Tuskegee, Montgomery or Tampa VA Medical Centers, or any other VA medical facility that the Veteran may have been treated at since that time, and associate them with the claims file.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, than a memorandum of unavailability should be drafted and added to the record.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine the nature of the Veteran's bilateral knee disorder and obtain an opinion as to whether it is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review and examination of the Veteran, the VA examiner should provide a diagnosis for any bilateral knee disorder, to include any arthritic condition thereof, found.  

The VA examiner should then provide an opinion as to whether the Veteran's bilateral knee disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or is otherwise related to her military service.  In so discussing, the examiner should specifically address the Veteran's competent lay testimony that she injured her knees in service while lifting and carrying someone from a gas chamber during combat lifesaver training and fell, and at which time she was treated with vioxx and naproxen for her knee pain.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the AMC should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral knee disorder.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


